      Case 3:18-cr-00533-RS Document 128 Filed 09/29/20 Page 1 of 3


 1   EISNER GORIN LLP
     ALAN EISNER, State Bar # 127119
 2   DMITRY GORIN, State Bar # 178353
     ROBERT HILL, State Bar # 306095
 3   14401 Sylvan Street, Suite 112
     Van Nuys, CA 91401
 4   Phone/Fax: (818) 781-1570/5033
     Email: alan@egattorneys.com
 5
 6   Attorneys for Defendant
     HAKOB KOJOYAN
 7
 8                             UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                )   Case No.: CR 18-0533 RS
                                              )
12                       Plaintiff,           )   STIPULATION AND ORDER
                                              )   CONTINUING SENTENCING
13         vs.                                )
                                              )
14   HAKOB KOJOYAN,                           )   Current Date: October 20, 2020
                                              )   Proposed Date: December 1, 2020
15                       Defendant.           )
                                              )
16                                            )
                                              )
17
18         Defendant Hakob Kojoyan, through his counsel Alan Eisner, and the United
19   States of America, through its counsel Assistant United States Attorney Andrew F.
20   Dawson, hereby stipulate to continue the sentencing hearing to December 1, 2020 at
21   1:30 p.m.
22
23
24
25
26         ///
27         ///
28         ///

     Case No.: CR 18-0533 RS
     STIPULATION AND ORDER CONTINUING SENTENCING
                                                  1
      Case 3:18-cr-00533-RS Document 128 Filed 09/29/20 Page 2 of 3


 1          Mr. Kojoyan was arrested on May 2, 2018 and on the same day, made his initial
 2   appearance in the Northern District of California. (Dkt. 3) The Superseding Information
 3   was filed on July 6, 2020. (Dkt. 96.) The Change of Plea hearing was held on July 15,
 4   2020 and the sentencing hearing was scheduled for October 20, 2020. (Dkt. 106.) The
 5   Presentence Investigation Report (“PSR”) was disclosed to the defense counsel by the
 6   U.S. Probation Department on September 18, 2020. This is the parties first request to
 7   continue the sentencing. Parties require additional time to adequately prepare for the
 8   sentencing hearing.
 9                                             Respectfully submitted,
10                                             EISNER GORIN LLP
11
12   Dated: September 29, 2020                 /S/ ALAN EISNER
13                                             ALAN EISNER
                                               Attorney for Defendant
14                                             HAKOB KOJOYAN
15
16
     Dated: September 29, 2020                 /s ANDREW F. DAWSON
17
                                               ANDREW F. DAWSON
18                                             Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28


     Case No.: CR 18-0533 RS
     STIPULATION AND ORDER CONTINUING SENTENCING
                                                 2
      Case 3:18-cr-00533-RS Document 128 Filed 09/29/20 Page 3 of 3


 1                                          ORDER
 2          Based upon the representation of counsel and for good cause shown, the Court
 3   finds that good cause exists, taking into account the public interest in the prompt
 4   disposition of criminal cases.
 5          Therefore, IT IS HEREBY ORDERED that:
 6          The sentencing date is continued to December 1, 2020 at 1:30 p.m.
 7
 8   Dated: 9/29/2020
 9                                             HON. RICHARD SEEBORG
                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Case No.: CR 18-0533 RS
     STIPULATION AND ORDER CONTINUING SENTENCING
                                                  3
